Citation Nr: 0738766	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  99-01 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand and 
wrist disability (status post carpal tunnel repair and flexor 
carpi radialis reconstruction).

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for right wrist, low back, neck, and right leg 
disabilities, peripheral neuropathy, and impotence.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 1998 and July 2000 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board issued a decision in April 2003 denying the claims, 
and the veteran appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  The Court issued a memorandum 
decision in January 2007 partly vacating the Board's decision 
and remanding the claims for further development and 
readjudication in compliance with directives specified.

While this case was before the Court, the veteran was 
represented by an attorney.  However, his attorney withdrew 
his representation before VA, and the undersigned Veterans 
Law Judge granted this motion for withdrawal of 
representation in August 2007.  Also in August 2007, the 
Board sent the veteran a letter informing him that he was 
unrepresented and providing him a form to select a new 
representative and opportunity to submit any additional 
evidence within 90 days.  But he did not return that form, so 
he remains unrepresented.

To comply with the Court's memorandum decision, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In January 2007 the Court partially vacated the Board's April 
2003 decision and remanded the claims because of 
noncompliance with the notice provisions of the Veterans 
Claims Assistance Act (VCAA).  The Court found the VCAA 
notice provided insufficient for both claims - for service 
connection as well as for § 1151 compensation.



The Service-Connection Claim

The Court found the Board had impermissibly relied on 
"various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation," citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
There was no readjudication of this claim subsequent to the 
issuance of the January 2002 supplemental statement of the 
case (SSOC), which the Board relied on as providing 
sufficient VCAA notice.  See id. at 1335-36.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, however, as there was no 
readjudication of the claim following the provision of 
content-compliant, albeit late, VCAA notice, the timing and 
inadequate notice problems were not cured. 

The Court also found the VCAA notice provided was misleading 
because a September 2001 notice letter that accompanied a 
rating decision stated the veteran did not "need to send 
further evidence to establish entitlement to [his] benefit," 
after listing what evidence was needed to substantiate his 
claims.  The Court stated that it was "difficult ... to fathom 
how the appellant could possibly be afforded a meaningful 
opportunity to participate in the adjudication of his claim 
in the midst of so many conflicting - or inaccurate and 
misleading - statements from VA."  The Court therefore 
concluded that VA's failure to provide adequate notice was 
prejudicial error because of the conflicting statements in 
the VCAA notice letters, which listed the types of evidence 
he could submit, but also stated that he did not need to 
submit additional evidence to establish entitlement to the 
benefits sought.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) and Sanders v. Nicholson, 487 F.3d 881 (2007) 
(indicating VCAA notice errors, concerning any element of a 
claim, are presumed prejudicial and must be rebutted by VA by 
showing the error was harmless).



Additionally, the VCAA notice did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

So, on remand, the AMC must provide this additional VCAA 
notice to the veteran and then readjudicate this claim.  

Also note that, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b) apply to all five elements of a 
service-connection claim, including the downstream degree of 
disability and the effective date of the award.  The veteran 
has not received Dingess notice and must before 
readjudicating this claim.  

The Section 1151 Claim

For claims filed on or after October 1, 1997, as in this 
case, compensation pursuant to 38 U.S.C.A. § 1151 is awarded 
for a qualifying additional disability in the same manner as 
if such additional disability were service connected.  The 
purpose of the statute is to award benefits to those veterans 
who were disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. 
§ 3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

The additional disability, however, must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran by VA, and the proximate cause of the 
disability was 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).



The Court held that the VCAA notices of record do not provide 
the veteran with enough information regarding the types of 
evidence he should submit to substantiate this claim.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Court stated he veteran should have been 
told that he needed to submit medical evidence to demonstrate 
VA's carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  The Court indicated 
the Board's determination that he had received proper VCAA 
notice with regard to this claim was clearly erroneous.  
38 U.S.C.A. § 7261(a)(4), See again Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

The Court concluded this error was prejudicial to the veteran 
because stating that "medical evidence" showing his 
disability was "related to the treatment [he had] received 
at a VA hospital" is not the same as informing him that he 
needed to submit medical evidence showing VA's carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault resulted in additional disability.  
The Court determined the RO also did not provide proper 
notice to the veteran of a specific element of a claim under 
§ 1151, and that such an error was naturally prejudicial.  
See Dingess v. Nicholson, 19 Vet. App. 473, 492 (2006) 
(failure to notify a claimant of the information and evidence 
necessary to substantiate a claim "has the natural effect of 
producing prejudice"). 

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claims for service connection and 
§ 1151 compensation.

This additional VCAA notice must include 
a request that he submit any evidence in 
his possession pertaining to these 
claims, as required by Pelegrini II.

This additional VCAA notice also must 
contain an explanation of the information 
or evidence needed to establish a 
downstream disability rating and 
effective date for these underlying 
claims, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

This additional VCAA notice must not 
contain language stating or otherwise 
suggesting or implying that the veteran 
does not need to submit further evidence 
to substantiate these claims.

2.  After giving the veteran an 
opportunity to respond to this additional 
VCAA notice, readjudicate his claims.  
If they are not granted to his 
satisfaction, send him a SSOC and give 
him an opportunity to respond to it 
before returning the claims to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



